Citation Nr: 0601128	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  02-12 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus, type II.

2.  Entitlement to an effective date prior to May 8, 2001 for 
the award of service connection for diabetes mellitus, type 
II.

3.  Entitlement to an effective date prior to May 7, 2001 for 
the award of non-service connected (NSC) pension benefits.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, secondary to service connected diabetes 
mellitus, type II.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from separate rating decisions by the Commonwealth of Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A July 2001 RO rating decision granted 
entitlement to NSC pension benefits, and assigned an 
effective date of May 7, 2001.  The veteran has perfected an 
appeal with regard to the RO's assignment of an effective 
date of award.  In a rating decision dated April 2002, the RO 
granted service connection for diabetes mellitus, type II, 
and assigned an initial 20 percent rating effective July 9, 
2001.  A December 2002 RO rating decision granted an 
effective date of May 8, 2001 for the award of service 
connection for diabetes mellitus.  The veteran has perfected 
an appeal as to the initial rating assigned, and the 
effective date of award.  In pertinent part, a December 2002 
RO rating decision denied a claim of entitlement to service 
connection for anxiety-posttraumatic stress disorder as 
secondary to service connected diabetes mellitus, type II.  
The Board remanded this case to the RO in October 2003 for 
further development.  The veteran subsequently perfected his 
appeal as to the issue of secondary service connection for an 
acquired psychiatric disorder.

The issues of entitlement to an effective date prior to May 
7, 2001 for the award of NSC pension benefits and entitlement 
to service connection for an acquired psychiatric disorder 
secondary to service connected diabetes mellitus, type II are 
addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus, type II, is treated with 
Glyburide, but does not require  a restricted diet, treatment 
with insulin and/or regulation of activities.

2.  The veteran's original claim for service connection for 
diabetes mellitus, type II,  was received on July 13, 2001; 
there are no communications prior to this time which may be 
considered a formal or informal claim.

3.  The RO established service connection for diabetes 
mellitus, type II, effective May 8, 2001; the effective date 
for filing a claim within one year of the liberalizing law 
allowing for presumptive service connection for type II 
diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent rating for diabetes mellitus, type II, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 
4.119, Diagnostic Code 7913 (2005).

2.  The criteria for assignment of an effective date prior to 
May 8, 2001 for the grant of entitlement to service 
connection for diabetes mellitus, type II, have not been met.  
38 U.S.C.A. §§ 1110, 1116, 5110 (West 2002); 38 C.F.R. 
§ 3.114(a)(1), 3.151, 3.155, 3.816 (2005); 66 Fed. Reg. 23166 
(May 8, 2001); Liesegang v. Secretary of Veterans Affairs, 
312 F.3d 1368 (Fed. Cir. 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder consisting of two separate volumes.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122 
(2000).  The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
each aspect of his claims.

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating claims, the Board shall consider all information 
and lay and medical evidence of record.  38 U.S.C.A. 
§ 5107(b) (West 2002).  When there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall 
give the benefit of the doubt to the claimant.  Id.  

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

I.  Initial rating - diabetes mellitus, type II

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The RO has provided an initial 20 percent evaluation for the 
veteran's diabetes mellitus under Diagnostic Code 7913.  This 
rating contemplates diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  38 C.F.R. § 4.120, Diagnostic Code 7913 (2005).  The 
next higher 40 percent rating is warranted for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities.  Id.  A 60 percent evaluation may be assigned 
for diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  Id.

A veteran is entitled to compensation for each separate and 
distinct manifestation attributable to the service connected 
disease or injury.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  However, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding contrary to the provisions of 38 C.F.R. 
§ 4.14.  Note (1) to Diagnostic Code 7913 directs the rater 
to evaluate compensable complications of diabetes separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process.  

The September 2002 VA medical examination of report, as well 
as the medical treatment reports of record, show that the 
veteran does not require either insulin or regulation of his 
activities.  His weight has remained stable, and he is not 
following a diet.  Rather, he maintains good control of his 
diabetes mellitus and elevated lipids with Glyburide and 
Simvastatin.  He sees his examiner once every three months.  
He has no history of ketoacidosis, hypoglycemic reactions, 
hypertension, cardiac symptomatology, intermittent 
claudication, anal pruritis or loss of strength.  Examination 
of his neurologic system, eyes, skin, bowel, and bladder was 
unremarkable for secondary complications.  As the veteran 
does not require insulin, regulation of activities and a 
restricted diet, he does not satisfy the criteria for the 
next higher evaluation of 40 percent.  In this regard, no 
question has been presented as to which of two evaluations 
would more properly classify the severity of his diabetes 
mellitus.  38 C.F.R. § 4.7 (2005).

In so holding, the Board notes that the veteran has argued 
that his vision problems are related to his diabetes 
mellitus, and he recalls being told by an examiner that he 
manifests diabetic retinopathy.  There is no competent 
evidence in his clinic records supporting his assertion, and 
the VA examiner in 2002 specifically found no evidence of 
diabetic retinopathy.  The veteran's well-intentioned 
beliefs, and recollections of what a physician purportedly 
told him, are insufficient to establish the existence of 
diabetic retinopathy.  This is so because the veteran is not 
shown to possess the medical training required to render a 
medical diagnosis and opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); 38 C.F.R. § 3.159(a) (2005).  See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) ("any statement of 
[an] appellant as to what a doctor told him ... is insufficient 
to establish a medical diagnosis.")  The preponderance of 
the lay and medical evidence in this case establishes that 
the veteran does not meet the criteria for a higher initial 
rating for diabetes mellitus, type II.  Ortiz v. Principi, 
274 F. 3d. 1361, 1365 (Fed. Cir. 2001) (benefit of doubt rule 
does not apply when the preponderance of evidence is against 
claim)



II.  Earlier effective date

The veteran contends, in essence, that he is entitled to an 
effective date prior to May 8, 2001 for the award of service 
connection for diabetes mellitus, type II.  The record 
reflects that he was first diagnosed with type II diabetes 
mellitus in approximately 1999.

Section 5110(a), title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim . . 
. of compensation . . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  The implementing 
regulation, 38 C.F.R. § 3.400, similarly states that the 
effective date "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  When an 
application for disability compensation is received within 
one year of the date of the veteran's discharge or release 
from service, the effective date of such award shall be the 
day following the veteran's release.  38 U.S.C.A. 
§ 5110(b)(1) (West 2002). 

With respect to claims governing effective dates for claims 
for service connection for diseases presumed to be caused by 
herbicide or Agent Orange exposure, VA has issued special 
regulations to implement orders of a United States district 
court in the class action of Nehmer v. United States 
Department of Veteran's Affairs.  38 C.F.R. § 3.816 (2005).  
See Nehmer v. United States Veterans Administration, 32 F. 
Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United 
States Veterans Admin., 32 F Supp 2d 1175 (N.D. Cal 1999) 
(Nehmer II); Nehmer et al v. Veterans Administration of the 
Government of the United States, 284 F.3d 1158 (9th Cir. 
2002) (Nehmer III).

In pertinent part, a Nehmer class member is defined as a 
Vietnam veteran who has a covered herbicide disease.  
38 C.F.R. § 38 C.F.R. § 3.816(b)(1)(i) (2005).  The term 
covered herbicide diseases includes type II diabetes 
mellitus.  38 C.F.R. § 3.816(b)(2)(i) (2005).  This 
regulation applies to claims for disability compensation for 
the covered herbicide disease that were either pending before 
VA on May 3, 1989, or were received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease.  38 C.F.R. § 3.816(c) (2005).

If a Nehmer class member's claim for disability compensation 
for the covered herbicide disease was either pending before 
VA on May 3, 1989, or was received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, the effective date of the award will be the 
later of the date such claim was received by VA or the date 
the disability arose.  38 C.F.R. § 3.816(c)(2) (2005).  A 
claim will be considered a claim for compensation for a 
particular covered herbicide disease if the application and 
other supporting statements and submissions may reasonably be 
viewed, under the standards ordinarily governing compensation 
claims, as indicating an intent to apply for compensation for 
the covered herbicide disability or VA issued a decision on 
the claim, between May 3, 1989, and the effective date of the 
statute or regulation establishing a presumption of service 
connection for the covered disease.  38 C.F.R. § 
3.816(c)(2)(i) & (ii) (2005).

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2005).  An informal claim 
may be any communication or action, indicating an intent to 
apply for one or more benefits under VA law.  Thomas v. 
Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 
3.155(a) (2005).  An informal claim must be written, see 
Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it 
must identify the benefit being sought.  Brannon v. West, 12 
Vet. App. 32, 34-5 (1998). 

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the veteran 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  The 
United States Court of Appeals for the Federal Circuit has 
emphasized VA has a duty to fully and sympathetically develop 
a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).

There is no dispute in this case that the veteran filed a 
claim for service connection for type II diabetes mellitus by 
means of a VA Form 21-4138 received on July 13, 2001.  Prior 
to this time, there was no indication of a request of service 
connection for diabetes mellitus in any of the filings of 
record.  There is not a single document of record prior to 
July 13, 2001 that may be reasonably construed as a claim for 
service connection for diabetes mellitus.  38 C.F.R. §§ 
3.151(a), 3.155(a) (2005).  

VA issued regulations creating a presumption of service 
connection for diabetes mellitus, type II, effective May 8, 
2001.  66 Fed. Reg. 23,166 (May 8, 2001).  As Nehmer does not 
apply in this case, the effective date cannot be earlier than 
the effective date of the liberalizing law or VA issue and 
cannot be retroactive for more than one year from the date of 
application.  38 U.S.C.A. § 5110(g) (West 2002); McCay v. 
Brown, 9 Vet. App. 183 (1996), aff'd 106 F.3d 1577 (Fed. Cir. 
1997); 38 C.F.R. § 3.114 (2005).  The RO established service 
connection for diabetes mellitus, type II, as a disease 
presumed to be due to exposure to herbicide or Agent Orange, 
and amended the effective date of award as the claim was 
filed within one year from a change in law providing for 
presumptive service connection.  38 C.F.R. § 3.114(a)(1) 
(2005).  This is the proper effective date of award in this 
case.  Liesegang v. Secretary of Veterans Affairs, 312 F.3d 
1368 (Fed. Cir. 2002)

The veteran has indicated that the effective date should be 
when he was first diagnosed with diabetes mellitus.  However, 
no claim for service connection for diabetes mellitus was 
received until July 2001, and there are no prior documents 
that can be construed as a claim for service connection for 
diabetes mellitus, type II.  Although he was diagnosed with 
the disease prior to May 8, 2001, the effective date of 
service connection is determined by the date he filed his 
original claim with VA, and with application of 38 C.F.R. 
§ 3.114(a)(1).  The claim for an earlier effective date of 
award must be denied as a matter of law.

III.  Duty to assist and provide notice

In so holding, the Board has closely reviewed the claims 
folder to ensure that the duty to assist and notify 
provisions of the Veteran's Claims Assistance Act of 2000 
(VCAA) have been satisfied.  In pertinent part, this law 
defines VA's notice and duty to assist requirements in the 
development of certain claims for benefits.  See 38 U.S.C.A. 
§ 5102, 5103, 5103A and 5107 (West 2002).  

The CAVC has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The veteran's claims for an earlier effective date and higher 
initial evaluation for diabetes mellitus originates from an 
appeal to the initial rating assigned after a grant of 
service connection for diabetes mellitus.  His service 
connection claim was filed in July 2001, and the evidence 
already of record was sufficient to grant the benefits 
sought.  An RO letter dated August 2002 advised the veteran 
of the evidence and/or information deemed necessary to 
substantiate his claim for a higher initial rating as well as 
the relative duties on the part of himself and VA in 
obtaining the necessary information and/or evidence.  
Following a VA examination in September 2002, the RO issued a 
Statement of the Case (SOC) which advised him of the Reasons 
and Bases for its denial, and the schedular criteria for 
establishing entitlement to a higher initial rating.  An RO 
letter dated January 2004 advised the veteran of the evidence 
and/or information deemed necessary to substantiate his claim 
for an earlier effective date of award, and the relative 
duties on the part of himself and VA in developing the claim.  
See 38 U.S.C.A. § 5103 (West 2002).  An SOC and a 
Supplemental Statement of the Case (SOC), both issued in 
February 2005, advised him of the Reasons and Bases for its 
denial of both his claims, and the applicable laws and 
regulations pertaining to each claim.  These documents also 
cited in full the language of 38 C.F.R. § 3.159 regarding 
VA's regulatory definitions of the duty to assist and notify 
provisions of the VCAA, to include the language of 
§ 3.159(b)(1).

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  There is no indication that any aspect of 
the VCAA compliant language that may have been issued post-
adjudicatory has prevented the veteran from providing 
evidence necessary to 


substantiate his claim and/or affected the essential fairness 
of the adjudication of the claim.  With respect to the claim 
for an earlier effective date of award, the law and not the 
facts is controlling.  In such a circumstance, a VCAA notice 
is not required.  VAOPGCPREC 5-2004 (June 23, 2004).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records and VA treatment notes 
identified by the veteran as relevant to his claim on appeal.  
The Board remanded the case in October 2003 to obtain 
additional VA clinic records deemed necessary to decide the 
case.  The veteran has not authorized VA to obtain any 
further evidence and/or information on his behalf.  The 
veteran was afforded VA examination with respect to his claim 
for a higher initial rating.  The lay and medical evidence of 
record, in its totality, provides the necessary information 
to decide the case.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 4.2 (2005).

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) (the Board must 
consider whether a claimant will be prejudiced by addressing 
a question that has not been addressed by the RO); VAOPGCPREC 
16-92 (July 24, 1992).



ORDER

The claim of entitlement to an initial rating in excess of 20 
percent for diabetes mellitus, type II is denied.

The claim of entitlement to an effective date prior to May 8, 
2001 for the award of service connection for diabetes 
mellitus, type II is denied.


REMAND

The law governing the effective date of award for pension 
provides that, unless specifically provided otherwise, the 
effective date of an award based on an original claim of 
pension or a claim reopened after final adjudication shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b) 
(2005).  In this case, the veteran filed his application for 
nonservice connected pension on October 20, 1990, but the RO 
has determined that it is not factually ascertainable that 
the veteran was permanently and totally disabled due to 
disability for the time period prior to May 7, 2001.  Thus, 
the dispositive issue on appeal is whether it is factually 
ascertainable that, prior to May 7, 2001, the veteran was 
permanently and totally disabled due to disability.

In adjudicating pension claims, the RO must assign a 
percentage evaluation for each identifiable disability.  
Roberts v. Derwinski, 2 Vet. App. 387 (1992), Talley v. 
Derwinski, 2 Vet. App. 282 (1992); Brown v. Derwinski, 2 Vet. 
App. 444 (1992), and Abernathy v. Derwinski, 3 Vet. App. 461 
(1992).  The July 2001 RO rating decision establishing 
entitlement to NSC pension assigned disability ratings of 50% 
for anxiety disorder - posttraumatic stress disorder; 20% for 
cervical spondylosis; 10% for hiatal hernia; trichurias; 10% 
for tinea versicolor and 0% for malaria.  

Evidence received since the Board's October 2003 remand order 
includes VA clinic records for the time period prior to May 
7, 2001 that established treatment for type II diabetes 
mellitus in 1999, interarticular steroid injections for left 
oleocran bursitis in September 1999, and persistent right 
knee pain in November 1999 with a torn lateral meniscus noted 
on magnetic resonance imaging (MRI) scan in May 2000.  He was 
noted to have duodenal diverticulum in 1990.  The RO has not 
assigned ratings for each of the chronic disabilities 
described above, and must do so prior to any further 
adjudication by the Board.  See Bernard v. Brown, 4 Vet. App. 
384 (1993) (the Board must consider whether a claimant will 
be prejudiced by addressing a question that has not been 
addressed by the RO)

The Board also notes that the RO issued an SOC on the issue 
of entitlement to service connection for an acquired 
psychiatric disorder as secondary to service connected 
diabetes mellitus, type II, on January 28, 2004.  On March 
23, 2004, the veteran timely perfected his appeal to the 
Board with the filing of a VA Form 9.  The RO scheduled the 
veteran for a requested hearing, but the veteran failed to 
appear.  The RO also received additional VA clinic records 
that had not been previously considered, but it did not issue 
an SSOC addressing this evidence.  Neither the veteran nor 
his representative has waived RO consideration of this 
evidence in the first instance, and the Board must remand 
this case for RO consideration of this newly received 
evidence.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  While the 
case is in remand status, the RO should ensure that all 
available VA clinic records are associated with the claims 
folder.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following action:

1.  Request complete clinic records from 
the San Juan, VA Medical Center since 
January 2004.

2.  Readjudicate the claim for entitlement to 
an effective date earlier than May 7, 2001 
for the award of NSC pension benefits by 
assigning a specific percentage evaluation 
for each of the veteran's identifiable 
chronic disabilities, to include type II 
diabetes mellitus, left oleocran bursitis and 
torn lateral meniscus of the right knee, as 
they existed prior to May 7, 2001.  Also, 
readjudicate the claim of entitlement to 
service connection for an acquired 
psychiatric disorder as secondary to service 
connected diabetes mellitus, type II.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative, if any, 
should be provided a supplemental statement 
of the case (SSOC).  An appropriate period of 
time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to ensure due process of law.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


